Per Curiam:

The plaintiff in error seems to complain chiefly of alleged misrepresentations relating to the value of, and to the title to, the property insured. The rules of law applicable to the case are plain and substantially undisputed, but the evidence relating to false values is conflicting, and that relating to the matter of title is avoided by proof of waiver. The jury did not take the view of the evidence held by plaintiff iñ error, and the verdict has been approved by the trial court. No reasons are offered to support the claims of error relating to the giving and refusing of instructions. The court is merely referred to a list' of pages of the record for testimony said to have been improperly admitted. The brief for plaintiff in error violates almost all the requirements of rule 10 of this court relating to its preparation.
The judgment of the district court is affirmed.